Title: From Thomas Jefferson to Benjamin Bankson, 3 October 1793
From: Jefferson, Thomas
To: Bankson, Benjamin



Monticello Oct. 3. 1793.

Mr. Bankson will recieve herein an original commission for Mr. Dannery to be Consul of France at Boston, an Exequatur signed by the President and myself, and a letter from me to Mr. Genet meant to accompany both. He will be pleased to retain in the office a copy of the original commission, then to inclose the commission itself with the Exequatur (to which he will first affix the seal of the US.) and my letter to Mr. Genet.

Th: Jefferson
 
